Exhibit 10.34







Executive Officer Incentive Compensation Plan




The following summarizes the Executive Officer Incentive Compensation Plan (the
“Plan”) of Florida Public Utilities Company (the “Company”).   The Plan provides
a means for the Company to tie a portion of the executive officers’ annual
executive compensation to the performance of the Company.




The Plan is administered by the Compensation Committee of the Company’s Board of
Directors (the “Committee”).  The Committee has the authority to, among other
things, select participants, establish performance goals and determine the
extent to which performance goals have been met.  The Committee may amend or
terminate the Plan at any time.




The Plan provides for establishing a designated percentage of an executive
officers’ annual compensation to be in the form of cash awarded upon meeting
performance objectives established by the Committee in its discretion at the
beginning of the year.  Performance objectives may be based on Company
performance, usually in the areas of earnings, financial return calculations,
customer growth, customer satisfaction levels, and safety performance, or on
individual performance.  From time to time, as deemed appropriate by the
Committee, the objectives may also relate to specific Board-directed
initiatives.  The Committee ties each performance objective to a percentage of
total incentive compensation that may be earned.  Usually at the beginning of
the following year, the Committee determines the extent to which the performance
objectives have been met and the amount of incentive compensation that has been
earned by the executive.


















